Citation Nr: 1700341	
Decision Date: 01/06/17    Archive Date: 01/13/17

DOCKET NO.  13-11 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected Crohn's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1, 1980 to February 25, 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for the claimed disability.  

In June 2014, the Veteran testified at a Central Office hearing before the undersigned, and a transcript of that hearing is of record.

The Board remanded the issue for further development in March 2015.  The AOJ was instructed to obtain a medical opinion on whether the hypertension was aggravated by the Crohn's disease and associate updated VA treatment records with the claims file.  A medical opinion was subsequently obtained in May 2015, and VA treatment records have been added to the claims file.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran has a current diagnosis of hypertension, which did not manifest until more than a year after discharge from service, is not etiologically related to service, and is not proximately due to or aggravated by the service-connected Crohn's disease, to include use of steroid treatment.






CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in July 2010, prior to the initial adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of her claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective dates.  The contents of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of her claim.  The Board notes that there has been no allegation from the Veteran or her representative that she has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this claim on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA medical records and private treatment records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding relevant evidence with respect to the Veteran's claim. 

The Veteran underwent a VA examination in July 2010 to obtain medical evidence regarding the nature and etiology of the claimed disability, and a medical opinion was obtained in May 2015.  The Board finds the VA examination and opinion adequate for adjudication purposes.  The examination was performed by a medical professional based on a review of the claims file, a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  The examination report is accurate and fully descriptive.  The medical opinion provides a detailed history of the claimed disability and opines as to whether the disability is related to the Veteran's service or service-connected Crohn's disease.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claimed disability has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, hypertension is included as a cardiovascular disease, which is among the "chronic diseases" listed in 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of (1) manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time.  When those two factors have been established, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Hypertension

The Veteran contends that she has high blood pressure, which is "associated with the stress of going through Crohn's disease."  See the May 2010 statement; April 2013 VA Form 9.  She also asserts that the hypertension was aggravated by use of steroid treatment, which she has been treated with periodically.  See the June 2014 Board hearing transcript.

The medical evidence establishes that the Veteran has a current diagnosis of hypertension.  See the August 2010 VA examination report.  The Veteran is also currently service-connected for Crohn's disease.  

Hypertension was not diagnosed in active duty.  In a May 1979 enlistment examination and report of medical history, the Veteran's blood pressure was 120/70.  There is no mention of high blood pressure or any other abnormality.  The Veteran also denied having high or low blood pressure, heart trouble, or kidney trouble.  In a February 1980 dental treatment questionnaire, the Veteran indicated that she had previously had kidney trouble in 1977, but denied having high blood pressure.  STRs are silent for any diagnosis or treatment of high blood pressure or hypertension.  


Additionally, the Veteran does not have ninety days or more of active service to be eligible for presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309(a).  Even assuming that she did have at least ninety days of active service, the Veteran's hypertension was not diagnosed within a year of service separation.  It is somewhat unclear when the Veteran was first diagnosed with hypertension; however, in a January 1984 hospitalization report, there is no note of a history or diagnosis of hypertension.  Her blood pressure was 130/70.  In a September 1984 hospitalization report, there is again no note of a history or diagnosis of hypertension.  The Veteran's vital signs were noted as being "normal."  In a May 1992 private treatment record for a left knee issue, the Veteran is noted to be on blood pressure medicine; however, it is not clear whether the medicine is for hypertension or for a history of a blood clot in the left leg four years prior.  Her vital signs were noted as being "stable" and there is no mention of a history or diagnosis of hypertension.  The earliest definitive evidence of a diagnosis of hypertension is in an April 1999 private treatment record from Dr. P.G., in which the Veteran was noted to be taking Ziac for hypertension.  Even assuming that hypertension was diagnosed at some point between September 1984 and April 1999, the Veteran had been discharged from active service for at least  four years.  As such, presumptive service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309(a) is not warranted.

Finally, the Board finds that there is no basis on which to award service connection for hypertension on a direct basis or on a secondary basis.  Private treatment records indicate that in January 1984, the Veteran was admitted to the hospital with abdominal pain, diarrhea, and weight loss.  Her blood pressure was 130/70.  In September 1984, the Veteran was admitted to the hospital again after not responding to outpatient treatment.  The treatment record indicates that the Veteran had been started on steroids and was admitted for intravenous steroid therapy.  Her vital signs were noted as being "normal" upon admission and discharge from the hospital in September. 

In a June 2000 private treatment record from Dr. P.G., the Veteran was noted to have been taking prednisone for two weeks.  Her blood pressure was 158/90.  She was directed to reduce the prednisone and discontinue it in four weeks.  On March 16, 2001, the Veteran's blood pressure was 138/70; on March 21, 2001, it was 130/76; in April 2001, it was 136/90 and 140/84; in May 2001, it was 132/75; in June 2001, it was 160/100 and her blood pressure medication was changed from Ziac to Lotrel.  

The Veteran continued to be seen regularly for Crohn's disease and hypertension treatment and medication management.  VA treatment records indicate that in April 2010, the Veteran had an abdominal magnetic resonance angiogram (MRA), which showed that there was some narrowing of both arteries supplying her kidneys, which "was not completely normal" but was "not severe enough to require surgery."  The Veteran was told that the results were good news, and that a more severe narrowing of the arteries could have required surgery, which "might have" cured the high blood pressure.  On July 29, 2010, the Veteran's blood pressure was 132/86.  She was noted to be taking hydrochlorothiazide, amlodipine, and lisinopril.  In addition, the treating doctor noted the MRA of the abdomen showed mild irregularity of the renal arteries, and opined that he doubted that enough occlusion was present to be the cause of the hypertension.

In August 2010, the Veteran was afforded a VA examination (through QTC Medical Services).  She indicated that she had been diagnosed with high blood pressure in 1979.  Three blood pressure readings were 159/91, 146/96, and 155/84.  She noted that her medications included atenolol, amlodipine, hydrochlorothiazide, and lisinopril.  The examiner noted that STRs showed treatment for abdominal pain and constipation, and that blood pressure readings were not performed with outpatient clinic visits.  The examiner stated that the extraintestinal manifestations of inflammatory bowel disease, Crohn's disease, and ulcerative colitis include polyarthritis, erythema nodosum, iritis, and uveitis, but did not cause hypertension or aggravate hypertension.  As such, there was no causative relationship between the Crohn's disease and hypertension, nor did the Crohn's disease aggravate the hypertension.  The examiner noted, however, that treatment for Crohn's disease, such as prednisone, could aggravate hypertension.

The Veteran testified in a June 2014 Board hearing that she was prescribed steroid medication for certain periods of time, including when she had flare-ups of Crohn's disease.  She stated that at the time of her August 2010 VA examination, she was on steroids.  She also stated that she's been taking steroids off and on since being diagnosed with Crohn's, and that the most recent time she was on steroids it was three times in a year.    

In October 2014, the Veteran's blood pressure was 130/84.  She was started on spirolactone as a "potassium sparing diuretic."  In November 2014, the Veteran's blood pressure was 128/84.  On February 9, 2015, it was 122/84.

On February 16, 2015, the Veteran was admitted to the hospital with abdominal pain, nausea, vomiting, and diarrhea.  Her blood pressure was 100/68.  She was treated with spironolactone and a hydrocortisone enema and her blood pressure was measured as 114/82.  VA treatment records indicate that in March 2015, the Veteran's blood pressure was 116/78.  A few days later, VA sent the Veteran a letter indicating that because her blood pressure had been "great for so many years," she did not need to come to the kidney clinic any more.  A May 2015 VA treatment record indicates that the Veteran was given IV steroids while hospitalized in February, and that she started back on Pentasa.  

In May 2015, a VA medical opinion addendum was obtained.  After reviewing all available records, a VA physician opined that the Veteran's hypertension was less likely than not aggravated beyond its natural progression by the Crohn's disease.  The examiner noted that the Veteran has been treated with Lopressor, hydrochlorothiazide, Vasotec, Azulfidine, and Pentasa in the past.  She indicated that blood pressure commonly rises with age, and that the Veteran's blood pressure remained controlled on hydrochlorothiazide, amlodipine, lisinopril, spironolactone, and atenolol.  The examiner noted that Crohn's disease is an inflammatory condition of the alimentary track, and has no effect on the kidney, heart, or arterial vasculature, and thus, in and of itself, does not on aggravate high blood pressure.  Prednisone is well-reported to increase blood pressure, but that the effect is limited to the drug's direct effect on salt and water balance and resolves when the drug is no longer present.  The examiner noted that there was not even a temporary increased in the Veteran's blood pressure while she was on prednisone.  The examiner specified that Pentasa and Azulfidine are not reported to cause temporary or permanent aggravation of hypertension.  Finally, the examiner noted that the April 2010 abdominal MRA did not show any extrinsic renal artery stenosis due to abdominal surgeries or adhesions.  As such, it was less likely than not that the Veteran's hypertension is aggravated by the Crohn's disease.  

The Veteran has made a general assertion that her hypertension is related to Crohn's disease and/or the medication taken for her Crohn's.  The Board does not doubt the Veteran's sincerity, but cannot rely on her general assertion as to the medical nexus of hypertension and  her medication for Crohn's because she is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hypertension.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, an opinion as to the etiology and onset of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran does not have the medical expertise and training to provide a medical opinion as to the cause of her hypertension.  An opinion of etiology would require medical knowledge of the complexities of the cardiovascular system, Crohn's disease, and medication side effects, and would involve objective clinical testing that the Veteran does not have the training to perform.  Accordingly, the Board does not find the Veteran's general assertions to be probative with regard to establishing the etiology of her hypertension.

The Board finds the VA examiners' opinions to be competent and credible, and as such, entitled to great probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The August 2010 examiner's medical opinions were based on a review of the Veteran's claims file, solicitation of history and symptomatology from the Veteran, and a physical examination of the Veteran.  The May 2015 examiner's medical opinions were based on a detailed review of the claims file.  The examiners both stated the rationales on which their opinions were based.  Moreover, there is no competent and credible medical opinion to contradict the conclusions of the VA examiners.  As such, there is no competent medical evidence to establish a nexus between the hypertension and Crohn's disease, to include use of steroid medication taken by the Veteran. 

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hypertension, to include as secondary to service-connected Crohn's disease, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension, to include as secondary to service-connected Crohn's disease, is denied.





____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


